Title: To James Madison from Isaac Shelby, 15 May 1814
From: Shelby, Isaac
To: Madison, James


        
          Dear Sir
          Frankfort May 15th. 1814
        
        The interest which I feel for the prosperity of our beloved country at all times, but especially, in the common cause in which she is at present engaged, will I flatter my self be a sufficient appology for addressing you this letter. The motives which impels me arises from considerations of public good, and are unknown to the Gentleman who is the subject of the letter.
        It is not my intention to eulogise General Harrison. He is not in need of that aid, his merits are too conspicuous not to be observed. Yet it is my intention to express to you with candour my opinion of the General founded on personal observation.
        A rumour has reached this State which from the public prints appears to be beleived. That the Commanding General of the Northern Army may be removed from that Command. This circumstance has induced me to reflect on the Subject and to give a decided preference in my own mind to Major General Harrison ⟨as⟩ a Successor. Having served a Campaign with General Harrison by which I have been able to form some opinion of

his military talents and capacity to command I feel no hesitation to declare to you, that I beleive him to be one of the first military Characters I ever knew, and in addition to this he is capable of making greater personal exertions than any officer with whom I have ever served.
        I have no doubt but it will hereafter be found that the Command of the Northwestern Army, & the various duties attached to it, has been one of the most arduous & difficult tasks ever assigned to any officer in the United States yet he Surmounted all.
        Impressed with the Conviction that General Harrison is fully Addequate to the Command of the Northern Army should a change take place in that division I have ventured thus freely to state my opinion of him, That he is a consummate General & would fill that Station with ability & honour—and that if on the other hand any arrangment should take place in the war department which may produce the Resignation of General Harrison it will be a misfortune which our Country will have cause to lament. His appointment to the Command of the Northern Army would be highly gratifying to the wishes of the western people except some who may perhaps be governed by sinister views.
        I confess the first impressions made upon my mind when informed of the Defeat of Colo. Dudleys ridgmen on the 5th. May last, was unfavourable to Genl Harrisons plans, but on correct information and a knowledge of his whole plans I have no doubt but they were well concerted, and might with certainty have been executed had his orders been strictly obeyed. I mention this Subject because Mr. H. Clay informed me that he had shewn you my letter stating the impressions which that affair had first made upon my mind, on information that was not correct.
        Hoping that my opinion of this meritorious officer will not be unacceptable to you I have candidly expressed it and hope the appology Stated in the preceeding part of this letter will justify the liberty taken of intruding opinions unsolicited. I have the honour to be most Respectfully Your Obedient Servant
        
          Isaac Shelby
        
      